 18-36050-cgm         Doc 23     Filed 10/11/18    Entered 10/11/18 16:55:41          Main Document
                                                  Pg 1 of 1

              MURPHY, SCHISANO & ROSADO
                         ATTORNEYS & COUNSELORS AT LAW
                717 BROADWAY, NEWBURGH, NEW YORK 12550
                       (845) 562-1515 FAX: (845) 562-0056
                   WEBSITE: www.NewburghBeaconLawyers.com
                  email address: info@newburghbeaconlawyers.com
RICHARD SCHISANO, ESQ                                                                 PARALEGALS
GISELE ROSADO, ESQ                                                                    AnaBetsy Lee
                                                                                      Victoria Decker
Of Counsel
THOMAS J. MURPHY, ESQ.

October 10, 2018

VIA ECF
United States Bankruptcy Court
Honorable Cecelia G. Morris
355 Main Street
Poughkeepsie, NY 12601

       Re:     Lubrano, Case No. 18-36050-cgm

Your Honor:

       This office represents Chapter 13 debtor, Frank n. Lubrano, in the instant Loss Mitigation
proceeding. Please allow this letter to serve as a loss mitigation status report.

       Loss Mitigation Order was entered on July 9, 2018.
       Creditor Loss Mitigation Affidavit served July 12, 2018.
       Debtor Loss Mitigation Affidavit served July 24, 2018.

        On October 3, 2018 I participated in a conference call with Tammy L. Terrell Benoza and
Michael Myhyuold, a representative of the secured creditor. We discussed the disparity of values of the
subject property. The value the creditor has attributed to the property is significantly higher than the
value stated in the debtor’s Market Analysis. We discussed ordering a BPO to identify the disparity
between the two valuations and its effect on the proposed ability to modify.

        Furthermore, there was a non-delegated review performed which was ultimately denied due to
“not sufficient mitigating circumstances”. I have requested guidelines and criteria dealing with the issue
of sufficient mitigating circumstances, but as of the date of this letter I have not received same.


Very truly yours,

/s/Richard Schisano

RS/vmd
